Title: To James Madison from Ralph Granger, 17 November 1813
From: Granger, Ralph
To: Madison, James


        
          Respected Sir,
          Princeton Nov: 17: 1813
        
        Compliance with a request of my father is my apology for addressing you.
        He left Washington with a view of ascertaining the feasibility of carrying into execution a project of considerable public utility, to arrange some important private concerns, and to return in a few weeks. In hastening his return to the City, which he would have reached by the 5th of October, he was arrested by a fever at N.York, which ⟨d⟩elayed him long and reduced him very much; but his impatience ⟨to⟩ resume his duties unfortunately prompted him to continue his journey before he was able to perform it, and he met a relapse at this place. To the joy and astonishment of all his Physicians and friends, he is again convalesing, though still in a critical situation and extremely feeble. He is suffered to think of nothing relating to business, nor even to know of the reciept of letters of friendship. He is conscious that he must be some time in recovering strength enough to travel, and though he has entire confidence in the abilities of the gentlemen employed in his Department, he last night expressed much anxiety, at being obliged to be absent from his office, so much longer than he had calculated, and desired me Sir, to state to you his illness, that it might account for his delayed return. With the highest consideration and respect, I have the honour to be, Sir, your humble Servt.
        
          Rh. Granger
        
      